DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-17 are interpreted to invoke 35 U.S.C. 112(f),. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first extract unit”, “classify unit”, “remove unit”, “second acquire unit”, “radiation unit”, “reception unit”, “second unit”, “second acquire unit”, “third acquire unit”, and “vibratory unit”, claims 1-17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications in paragraphs [0075] and figures 12-14 discloses hardware processor(s) and structures to execute the functions performed by the cited units. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasako et al. (US Pub No. 20100271494 A1) in view of Baba et al. (US Pub No. 20170300780 A1). 

Regarding Claim 1,
Miyasako discloses An apparatus comprising: (Miyasako, [0202], discloses present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiment(s), and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s). For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium)). 

a first acquire unit configured to acquire motion information about the features of the first image; (Miyasako, [0016], discloses a motion vector detection apparatus for detecting a motion vector for an entire image, comprising: a motion vector detection unit configured to detect motion vectors for respective blocks obtained by dividing an image into the blocks each having a predetermined size; a classifying unit configured to classify the respective blocks into groups based on the motion vectors detected by the motion vector detection unit; a representative motion vector calculation unit configured to calculate representative motion vectors which represent the motion vectors of the blocks that belong to the groups classified by the classifying unit; a first determination unit configured to determine whether each of the groups classified by the classifying unit corresponds to a first group or a second group which moves relative to the first group; and a selection unit configured to, when the number of blocks included in the group determined as the second group by the first determination unit exceeds a threshold, select the representative motion vector corresponding to the second group as the motion vector for the entire image, and to, when the number of blocks included in the second group does not exceed the threshold, select the representative motion vector corresponding to the first group as the motion vector for the entire image; motion information of the image features are extracted from image)

a classify unit configured to classify the features of the first image into a first group and a second group based on the motion information; (Miyasako, [0016], discloses there is provided a motion vector detection apparatus for detecting a motion vector for an entire image, comprising: a motion vector detection unit configured to detect motion vectors for respective blocks obtained by dividing an image into the blocks each having a predetermined size; a classifying unit configured to classify the respective blocks into groups based on the motion vectors detected by the motion vector detection unit; a representative motion vector calculation unit configured to calculate representative motion vectors which represent the motion vectors of the blocks that belong to the groups classified by the classifying unit; a first determination unit configured to determine whether each of the groups classified by the classifying unit corresponds to a first group or a second group which moves relative to the first group; and a selection unit configured to, when the number of blocks included in the group determined as the second group by the first determination unit exceeds a threshold, select the representative motion vector corresponding to the second group as the motion vector for the entire image, and to, when the number of blocks included in the second group does not exceed the threshold, select the representative motion vector corresponding to the first group as the motion vector for the entire image; image features are classified according to motion thresholds in first and second groups) and 

a remove unit configured to remove, from the first image, a signal corresponding to a feature of the first image that belongs to the first group.  (Miyasako, [0057],Fig. 2, discloses the arrangement of the aforementioned motion vector detection unit 14 according to the present invention. Image data based on, for example, a field image, which is output from a signal processing circuit, is stored in the image memory 16, and is also supplied to a filter 33. The filter 33 removes low- and high-frequency components of spatial frequency components from the image data, and extracts spatial frequency components useful for motion vector detection. Image data output from the filter 33 is binarized by a binarization unit 34 with reference to, for example, zero level, is supplied to a correlation calculation unit 35, and is stored in a memory 36. The memory 36 is used to delay the image data by one field; frequency components signals such as high frequency and low frequency components are removed from image group) 

Miyasako does not explicitly disclose a first extract unit configured to extract features of a first image based on an electromagnetic wave in a first frequency band; 

Baba discloses a first extract unit configured to extract features of a first image based on an electromagnetic wave in a first frequency band; (Baba, [0007], discloses there is provided an object detection apparatus. In the apparatus, a first trajectory estimation unit is configured to estimate a trajectory of a first object that is an object detected by an electromagnetic wave sensor configured to transmit and receive electromagnetic waves to detect a position of the object, and an optical flow acquisition unit is configured to image process a captured image acquired from a camera to acquire a large number of feature points in the captured image; electromagnetic waves in frequency band are transmitted and features are extracted from reflected image)

Miyasako discloses the claimed invention except for the extraction of features from image of electromagnetic wave. Baba teaches extraction of features from electromagnetic wave image. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Miyasako that divides groups by their motion features and removes specific features based on the motion features and removing features from a group by generating an electromagnetic image where frequencies are different for different features and improving detection and removal of non-useful features from image to produce quality image. 


Regarding Claim 2, 
The combination of Miyasako and Baba further discloses wherein the motion information about the features of the first image is a movement amount of each of the features of the first image, (Miyasako, [0007], discloses motion vector detection method using the block matching method will be described below with reference to the drawings. FIG. 19 shows an example of the arrangement for preventing any blur by the conventional motion vector detection method. An image signal (field image signal) as an object from which a motion vector is to be detected is supplied to an image memory 101 and is temporarily stored in the image memory 101. The image signal is also supplied to a filter 102 which extracts spatial frequency components. The filter 102 extracts spatial frequency components useful for motion vector detection from the image signal. That is, the filter 102 removes low- and high-frequency components of the spatial frequency components of the image signal; motion features such as motion vectors are determined from image) and 

wherein the classify unit classifies the features of the first image depending on whether the movement amount of each of the features of the first image is more than or equal to a threshold.  (Miyasako, Abstract, discloses A frame is divided into blocks each having a predetermined size, and motion vectors are calculated for respective blocks. The blocks are classified into an object group including an object image and a background group as a background image based on the calculated motion vectors, and representative motion vectors of the respective groups are calculated. The number of blocks included in the object group is compared with a threshold. When the number of blocks is larger than the threshold, the representative motion vector of the object group is selected as a motion vector for the entire frame. On the other hand, when the number of blocks included in the object group is smaller than the threshold, the representative motion vector of the background group is selected as the motion vector for the entire frame; movement features extracted from image is compared with threshold to determine amount of movement). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Miyasako and Baba further discloses wherein the motion information about the features of the first image is a movement frequency of each of the features of the first image, (Miyasako, [0060], discloses motion vector calculation unit 31 calculates representative motion vectors for respective groups classified by the motion vector classifying unit 30. As the representative motion vector, a class value of a class having a maximum frequency in a group can be used when a histogram of frequencies of occurrence of motion vector values is calculated. The present invention is not limited to this. For example, an average value of motion vector values detected in all vector detection regions which belong to a given group can be used as a representative motion vector of that group) and 

wherein the classify unit classifies the features of the first image depending on whether the movement frequency of each of the features of the first image is more than or equal to a threshold.  (Miyasako, Abstract, discloses A frame is divided into blocks each having a predetermined size, and motion vectors are calculated for respective blocks. The blocks are classified into an object group including an object image and a background group as a background image based on the calculated motion vectors, and representative motion vectors of the respective groups are calculated. The number of blocks included in the object group is compared with a threshold. When the number of blocks is larger than the threshold, the representative motion vector of the object group is selected as a motion vector for the entire frame. On the other hand, when the number of blocks included in the object group is smaller than the threshold, the representative motion vector of the background group is selected as the motion vector for the entire frame; movement features extracted from image is compared with threshold to determine amount of movement). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Miyasako and Baba further discloses wherein the motion information about the - 27 -10207620US01 features of the first image is acquired from two or more of the first images captured at different times.  (Miyasako, [0005], discloses detecting a motion vector of an image, a correlation method, block matching method, and the like based on correlation calculations are conventionally known. In a block matching method, an image is divided into blocks each having a predetermined size (for example, 8 pixels.times.8 pixels). Differences from pixels within a predetermined range on a previous field (or frame) are calculated for each block, and a block of the previous field (frame) having a smallest sum of the absolute values of these differences is searched for. Then, a relative deviation between the current field (or frame) and the previous field (or frame) indicates a motion vector of the found block; block matching is performed on frames captured at different times and their pixel differences are calculated to determine motion features or motion vectors). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Miyasako and Baba further discloses a second acquire unit configured to acquire the first image, wherein the second acquire unit includes: a radiation unit configured to radiate the electromagnetic wave in the first frequency band; [0007] In accordance with an exemplary embodiment of the present invention, there is provided an object detection apparatus. In the apparatus, a first trajectory estimation unit is configured to estimate a trajectory of a first object that is an object detected by an electromagnetic wave sensor configured to transmit and receive electromagnetic waves to detect a position of the object, and an optical flow acquisition unit is configured to image process a captured image acquired from a camera to acquire a large number of feature points in the captured image; reflected signal is transmitted and received electromagnetic waves) and 

a reception unit configured to receive the electromagnetic wave in the first frequency band.  (Baba, [0007], discloses there is provided an object detection apparatus. In the apparatus, a first trajectory estimation unit is configured to estimate a trajectory of a first object that is an object detected by an electromagnetic wave sensor configured to transmit and receive electromagnetic waves to detect a position of the object, and an optical flow acquisition unit is configured to image process a captured image acquired from a camera to acquire a large number of feature points in the captured image; reflected signal is transmitted and received electromagnetic waves). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim.


Regarding Claim 11, 
The combination of Miyasako and Baba further discloses wherein the classify unit inputs the first image to a learning model to estimate a classification of each of the features from the first image.  (Miyasako, [0054], discloses a known face detection technique can be used in face detection of the face detection unit 24. The known face detection technique includes a method based on learning using a neural network, and a method of searching an image for portions such as eyes, a nose, and a mouth characterized by their shapes using template matching, and determining a face if similarities are high. In addition, a method of detecting image feature amounts such as a skin color and eye shapes, and using statistical analysis of the detected feature amounts may be used. That is, a large number of face detection methods have been proposed. In general, a plurality of these methods are combined to improve the face detection precision; neural network learning model is used to classify features in image). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim.

Regarding Claim 12, 
The combination of Miyasako and Baba further discloses wherein the learning model is generated by performing machine learning based on an input of training data.  (Miyasako, [0054], discloses a known face detection technique can be used in face detection of the face detection unit 24. The known face detection technique includes a method based on learning using a neural network, and a method of searching an image for portions such as eyes, a nose, and a mouth characterized by their shapes using template matching, and determining a face if similarities are high. In addition, a method of detecting image feature amounts such as a skin color and eye shapes, and using statistical analysis of the detected feature amounts may be used. That is, a large number of face detection methods have been proposed. In general, a plurality of these methods are combined to improve the face detection precision; neural network learning model is used to classify features in image that uses machine learning and input of images for training a classifier). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim.

Regarding Claim 13, 
The combination of Miyasako and Baba further discloses wherein the remove unit replaces at least the signal belonging to the first group with a signal located at the same coordinates in another frame.  (Miyasako, [0005], [0057], FIG. 2, discloses detecting a motion vector of an image, a correlation method, block matching method, and the like based on correlation calculations are conventionally known. In a block matching method, an image is divided into blocks each having a predetermined size (for example, 8 pixels.times.8 pixels). Differences from pixels within a predetermined range on a previous field (or frame) are calculated for each block, and a block of the previous field (frame) having a smallest sum of the absolute values of these differences is searched for. Then, a relative deviation between the current field (or frame) and the previous field (or frame) indicates a motion vector of the found block; the arrangement of the aforementioned motion vector detection unit 14 according to the present invention. Image data based on, for example, a field image, which is output from a signal processing circuit, is stored in the image memory 16, and is also supplied to a filter 33. The filter 33 removes low- and high-frequency components of spatial frequency components from the image data, and extracts spatial frequency components useful for motion vector detection. Image data output from the filter 33 is binarized by a binarization unit 34 with reference to, for example, zero level, is supplied to a correlation calculation unit 35, and is stored in a memory 36. The memory 36 is used to delay the image data by one field; block matching is performed and similar blocks in previous and current frames are removed of signal). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim. 

Regarding Claim 14, 
The combination of Miyasako an Baba further discloses wherein the remove unit replaces at least the signal belonging to the first group with a value based on a surrounding signal.  (Miyasako, [0007], discloses conventional motion vector detection method using the block matching method will be described below with reference to the drawings. FIG. 19 shows an example of the arrangement for preventing any blur by the conventional motion vector detection method. An image signal (field image signal) as an object from which a motion vector is to be detected is supplied to an image memory 101 and is temporarily stored in the image memory 101. The image signal is also supplied to a filter 102 which extracts spatial frequency components. The filter 102 extracts spatial frequency components useful for motion vector detection from the image signal. That is, the filter 102 removes low- and high-frequency components of the spatial frequency components of the image signal; spatial frequency information (surrounding signal) is considered for removal of frequency signal in first group). Additionally, the rational and motivation to combine the references Miyasako and Baba as applied in rejection of claim 1 apply to this claim.

Claims 18 recite method with steps corresponding to the apparatus elements recited in Claim 1. Therefore, the recited steps of the method Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Miyasako and Baba references presented in rejection of Claim 1, apply to this claim.

Claims 19 recite computer readable storage medium with program instructions corresponding to the apparatus elements recited in Claim 1. Therefore, the recited program instructions of the computer readable storage medium Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Miyasako and Baba references presented in rejection of Claim 1, apply to this claim.
Furthermore, the combination of Miyasako and Baba further discloses A computer-readable storage medium storing a program for causing a computer to execute a method (Miyasako, [0019], discloses there is provided a computer-readable recording medium storing a program for making a computer function as respective unit of a motion vector detection apparatus of the present invention).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasako as modified by Baba, and further in view of Bogdan et al. (US Pub No. 20180158299 A1). The teachings of Miyasako and Baba have been discussed previously.  

Regarding Claim 17, 
The combination of Miyasako and Baba does not explicitly disclose wherein the electromagnetic wave in the first frequency band is a terahertz wave.  
Bogdan discloses wherein the electromagnetic wave in the first frequency band is a terahertz wave.  (Bogdan, [0058] As used herein, the term millimeter-wave can refer to electromagnetic waves/signals that fall within the millimeter-wave frequency band” of 30 GHz to 300 GHz. The term microwave can refer to electromagnetic waves/signals that fall within a microwave frequency band of 300 MHz to 300 GHz. The term “radio frequency” or RF can refer to electromagnetic waves/signals that fall within the “radio frequency band” of 10 kHz to 1 THz. It is appreciated that wireless signals, electrical signals, and guided electromagnetic waves as described in the subject disclosure can be configured to operate at any desirable frequency range, such as, for example, at frequencies within, above or below millimeter-wave and/or microwave frequency bands. In particular, when a coupling device or transmission medium includes a conductive element, the frequency of the guided electromagnetic waves that are carried by the coupling device and/or propagate along the transmission medium can be below the mean collision frequency of the electrons in the conductive element. Further, the frequency of the guided electromagnetic waves that are carried by the coupling device and/or propagate along the transmission medium can be a non-optical frequency, e.g. a radio frequency below the range of optical frequencies that begins at 1 THz; Thz frequency range by electromagnetic waves is selected).

Miyasako and Baba discloses the claimed invention except for the electromagnetic wave radiation in THz range. Bogdan teaches electromagnetic wave in THz range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miyasako and Baba that where electromagnetic image is produced of object by Bogdan that teaches THz range of electromagnetic wave to produce electromagnetic wave image in THz range in order to improve feature detection and object detection in images. 


Allowable Subject Matter
Claims 6-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claim 6-10: Claim 6 recite limitations – “a second unit configured to extract features of a second image based on visible light in a second frequency band; and a third acquire unit configured to acquire motion information about the features of the second image”, in combination with features of independent claims are not cited by the prior art references. Therefore, claim 6 is objected as allowable subject matter. Claims 7-10 depend from claim 6. Therefore, claims 7-10 are similarly objected as allowable subject matter. 

Claims 15-16: Claim 15 recite limitations – “a vibratory unit configured to apply a mechanical vibration to an object during capturing of the first image”, in combination with features of claim 1 are not cited by the prior art references. Therefore, claim 15 is objected as allowable subject matter. Claim 16 depend from claim 15. Therefore. Claim 16 is similarly objected as allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0253820 A1 
US 2009/0180124 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661